Citation Nr: 1733814	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-39 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability (claimed as breathing trouble), to include an upper respiratory infection, mycobacterium avium-intracellular infection, sleep apnea, chronic obstructive pulmonary disease (COPD), and pneumonia and to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr. Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Muskogee, Oklahoma.

In October 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO in Muskogee, Oklahoma. A transcript of the proceeding has been associated with the claims file. However, the VLJ who conducted the hearing is no longer employed by the Board. In October 2016, the Board notified the Veteran and afforded him an opportunity for a new Board hearing, but the Veteran declined in writing in November 2016. See 38 C.F.R. § 20.707 (2016).

In January 2013, April 2014, and December 2016 the Board remanded the Veteran's claims for further development. Some development has been completed and associated with the claims file, and one matter was returned to the Board for further review.

The only pending issue before the Board for this decision is the claim for service connection for a respiratory disability as stated above. 

A claim of entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 has been raised by the record in a letter from the Veteran's representative dated July 13, 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).
The Board notes that a claim for compensation benefits under 38 U.S.C.A. § 1151 is not inextricably intertwined with a claim for service connection for the same disability, as both have different legal requirements.


FINDINGS OF FACT

1. A respiratory disability was not diagnosed during active service.

2. During the appeal period, the Veteran has been diagnosed with upper respiratory infection, mycobacterium avium-intracellular infection, sleep apnea, COPD, and pneumonia

3. There is no diagnosis of an asbestos-related disability.

4. There is no competent and persuasive evidence that the Veteran's respiratory disability was caused by his exposure to asbestos in service or is otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include upper respiratory infection, mycobacterium avium-intracellular infection, sleep apnea, COPD, and pneumonia, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist in regard to this specific claim. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service connection-Respiratory Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2014); 38 C.F.R. 3.307 (2016).

If there is no evidence of a chronic disease during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to asbestos-related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.I.3 (November 19, 2015). However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals. 38 C.F.R. §§ 3.307, 3.309 (2016). Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9(f).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Following a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a respiratory disability. 

First, the Veteran has none of the disabilities determined to be chronic as established in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Thus, service connection on a presumptive basis is not applicable in connection with this claim, including on a basis of continued symptomology. 

The Veteran has been diagnosed with a variety of respiratory disabilities following service discharge. Specifically, the Veteran he has been diagnosed with sleep apnea, COPD, and mycobacterium avium-intracellular infection. He has been treated for upper respiratory infections and hospitalized with pneumonia several times between 2008 and 2013. 

Here, the Board notes that there are no reports or treatments for a respiratory disability in the Veteran's service treatment records. The first instance of the Veteran being diagnosed with a respiratory disorder was sleep apnea in 2002, which was 39 years post service, and the Veteran specifically denied having symptoms of sleep apnea in service.  Subsequently, the Veteran was diagnosed with COPD in 2006, which is more than 35 years following separation from service. The hospitalizations with pneumonia and hospital visits with upper respiratory infection did not occur until 2008, which is 37 years following separation from service.  Lastly, mycobacterium avium was diagnosed 43 years post service. 

The January 2015 VA examiner acknowledged the lapse of time as prominent evidence against a finding that a respiratory disability had its onset in service. The VA examiner specifically noted that asbestosis has a 30-year latency period, but stated that the Veteran did not have asbestosis.

In the January 2017 addendum opinion, the same VA examiner also pointed out that several of the Veteran's current disabilities are time-limited disabilities (unlike asbestosis), which she wrote was further evidence against these disabilities being service connected. The lung disabilities for which the Veteran has been diagnosed were not shown until decades after service, and the Veteran has not brought forth competent evidence of a nexus between a current lung disability and in-service asbestos exposure. Although service connection can be granted for a disability diagnosed after discharge there must be evidence of a nexus between service and the current disability. 38 C.F.R. § 3.303(d) (2016). 

The Board acknowledges the Veteran's testimony from his hearing that he began having breathing troubles towards the end of his military service. While the Veteran is competent to report symptoms of a respiratory disability, he is not competent to provide the etiology of a respiratory disability, as that requires medical expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the Veteran was a medic during service, he has not demonstrated that he has the medical knowledge to provide a nexus opinion involving respiratory disabilities. Therefore, the Veteran is not competent to conclude that his previous symptomatology is attributable to one of his current disabilities. Also, the Veteran's testimony contradicted his own statements at the January 2015 examination, where he stated that he had no respiratory symptoms while in service. Therefore, the Board also finds his lay statements less credible than the other evidence of record.

In regard to the Veteran's exposure to asbestos as a nexus for service connection, the evidence weighs against any exposure being a cause of the Veteran's respiratory disability as well. The Veteran stated that he believes he was exposed to asbestos during service while stationed overseas and living in a barracks that used steam radiators in the late 1960's. However, the Veteran has no diagnosis of asbestosis or any of the "asbestos associated conditions" in any of the records within the claims file. The January 2017 examiner described various CT findings that a patient would have as an indication of asbestos exposure and that the Veteran had none of these findings. More so, there is no evidence of actual exposure to ,s it has not been established that the barracks that the Veteran referenced in his hearing testimony and in pictures had asbestos. Also, the Veteran was a medic during his military service, which is not within the usual occupations associated with asbestos exposure. The Veteran had mentioned at the January 2015 exam that he may have been exposed, as there was torn insulation in the medical dispensary, but he also denies being told there was asbestos. Even more so, there is no presumption that asbestos exposure automatically establishes service connection; rather, there still needs to be a nexus between a disability and in-service asbestos exposure, and there is no competent evidence that asbestos exposure is connected to the Veteran's current respiratory disabilities. Therefore, the evidence weighs against asbestos exposure as a basis for service connection of the Veteran's respiratory disability or disabilities. 

Significantly, the Veteran has not presented or identified any contrary, competent and persuasive medical opinion that supports the claim for service connection. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the most persuasive evidence of record shows that the Veteran's respiratory disability is not related to service or any incident during service.

The evidence of record indicates that the Veteran may have contracted pneumonia in 2008 from time spent in a VA hospital. However, as noted in the Introduction, that issue has nothing to do with his military service or service connection and is better addressed under the claim of entitlement to VA compensation benefits under 38 U.S.C.A. § 1151, which is being referred to RO for adjudication. 

In conclusion, as there is no competent evidence of a positive nexus between the Veteran's military service and his current respiratory disabilities, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to service connection for a respiratory disability. As such, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for a respiratory disability, to include an upper respiratory infection, mycobacterium avium-intracellular infection, sleep apnea, COPD, and pneumonia, and to include as due to asbestos exposure, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


